                Case 19-13816-LMI        Doc 20   Filed 04/09/19   Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 (MIAMI, DIVISION)


In re:                              :                     CASE NO.: 19-13816-LMI
                                    :
SUPER BRITE SCREW CORP.,            :                     CHAPTER 7
                                    :
      Debtor.                       :
____________________________________/

TRUSTEE’S EX PARTE MOTION FOR THE ENTRY OF AN ORDER AUTHORIZING
   THE TRUSTEE TO PAY LOCKSMITH NUNC PRO TUNC TO APRIL 9, 2019

         COMES NOW, Robert A. Angueira, as Chapter 7 Trustee in the above-styled matter, and

respectfully requests this Court to enter an Ex Parte Order authorizing the Trustee to pay

Locksmith Nunc Pro Tunc to April 9, 2019, and in support of said Motion would state as

follows:

         1.    The Debtor commenced the instant proceedings by filing a Petition for Relief

under Chapter 7 of the U.S. Bankruptcy Code on March 26, 2019 (the “Petition Date”).

         2.    On March 26, 2019, Robert A. Angueira was appointed to serve as the Chapter 7

Trustee (the “Trustee”) in this case.

         3.    The Debtor formerly operated as a wholesaler of screws, nuts, bolts and washers.

While operating the Debtor had a business location at 7265 W 19th Court, Hialeah, FL 33014

(the “Premises”) with substantial assets.

         4.    Upon the Trustee’s appointment, on March 26, 2019, the Trustee visited the

Premises with a locksmith who changed all the locks to the Premises. The Trustee, in his

business judgment, believes securing the business location (and its contents) is essential for

preserving value for the benefit of the Estate.
               Case 19-13816-LMI        Doc 20        Filed 04/09/19   Page 2 of 4
                                                                         Case No.: 19-13816-LMI


       5.      The locksmith (Alfa Lock & Alarm Co.) charged $990.61 to change all the locks

to the Premises. Enclosed as Exhibit 1 is a copy of the locksmith’s invoice.

       6.      As of the date of this Motion there are sufficient funds in the Estate’s account in

order to pay for the locksmith’s fees in the amount of $990.61.

       7.      The Trustee seeks the entry of an Order authorizing the Trustee to pay the

locksmith’s fees in the amount of $990.61. The Trustee requests that this authority be granted

nunc pro tunc to April 9, 2019.

       WHEREFORE, Trustee respectfully requests that this Court enter an Ex Parte Order

authorizing the Trustee to pay Alfa Lock & Alarm Co. the amount of $990.61 Nunc Pro Tunc to

April 9, 2019 and for such other and further relief as may be just and proper.

       Respectfully submitted this 9th day of April, 2019.

                                             ROBERT A. ANGUEIRA, P.A.
                                             16 S.W. 1st Avenue
                                             Miami, Florida 33130
                                             Tel. (305) 263-3328
                                             e-mail yanay@rabankruptcy.com

                                             By       /s/ Yanay Galban
                                                  YANAY GALBAN, ESQ
                                                  Florida Bar No. 0105146




                                                  2
               Case 19-13816-LMI         Doc 20        Filed 04/09/19   Page 3 of 4
                                                                          Case No.: 19-13816-LMI


                                 CERTIFICATE OF SERVICE


   I CERTIFY that a true and correct copy of the foregoing was served via the Notice of

Electronic Filing on this 9th day of April, 219 to:

   •   Robert A Angueira trustee@rabankruptcy.com,
       fl79@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
       ruptcy.com;lillian@rabankruptcy.com
   •   Yanay Galban yanay@rabankruptcy.com, robert@rabankruptcy.com
   •   Mendy Lieberman mmlegalpa@gmail.com,
       llevey@leveylaw.com,leveylieberman@gmail.com,liebermanlawyers@gmail.com,dlacay
       o@leveylaw.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Christian Somodevilla cs@lsaslaw.com,
       info@lsaslaw.com;aslawpllc@ecf.inforuptcy.com
   •   Charles R Sterbach Charles.r.sterbach@usdoj.gov
   •   Stephanie R Traband srt@lklsg.com, lv@lklsg.com

                                              ROBERT A. ANGUEIRA, P.A.
                                              16 S.W. 1st Avenue
                                              Miami, Florida 33130
                                              Tel. (305) 263-3328
                                              e-mail yanay@rabankruptcy.com

                                              By       /s/ Yanay Galban
                                                   YANAY GALBAN, ESQ
                                                   Florida Bar No. 0105146




                                                   3
Case 19-13816-LMI   Doc 20   Filed 04/09/19   Page 4 of 4
